United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-1865
                                 ___________

Walter B. Farver, Sr.,                   *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Robert Vilches, Classification Officer, * Appeal from the United States
Pine Bluff Regional Jail, Arkansas       * District Court for the
Department of Correction, originally     * Eastern District of Arkansas.
sued as R. Vilches; Larry Hicks, Lt.,    *
Pine Bluff Regional Jail, Arkansas       * [PUBLISHED]
Department of Correction, originally     *
sued as Lt. Hicks,                       *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: September 3, 1998
                             Filed: September 10, 1998
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Walter B. Farver, an Arkansas prisoner, appeals from the district court’s1 order
granting summary judgment in favor of defendant prison officials in this 42 U.S.C. §
1983 action. We affirm.

        Farver alleged he filed a grievance against classification officer Robert Vilches
after Vilches denied Farver’s request to be relieved of his job in the Jefferson County
Jail’s kitchen based on a medical condition. Farver claimed that defendant Vilches and
defendant Lt. Larry Hicks retaliated against Farver for filing a grievance by transferring
him to a different prison, denying him access to the law library on January 11, 1996,
issuing a false disciplinary against him on that occasion, and having another officer
check up on Farver to determine whether Farver had lifted weights. The district court
granted defendants’ summary judgment motion.

      This court reviews a grant of summary judgment de novo, applying the same
standard as the district court, and affirming if the record, viewed in the light most
favorable to the nonmoving party, shows there is no genuine issue of material fact, and
the moving party is entitled to judgment as a matter of law. See Dulany v. Carnahan,
132 F.3d 1234, 1237 (8th Cir. 1997).

      We conclude the district court correctly granted summary judgment. To prevail
on his retaliatory-transfer claim, Farver would have to prove that the transfer was
motivated by impermissible retaliation. See Goff v. Burton, 7 F.3d 734, 737 (8th Cir.
1993), cert. denied, 512 U.S. 1209 (1994). The defendants produced evidence that the
jail’s food service was in need of inmates capable of performing their job assignments,
and that Farver, who asserted his medical condition prevented him from performing his


      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                           -2-
food service job, was transferred so that the jail could receive inmates who could work
in food service. Farver produced no evidence suggesting that he was transferred
because he filed a grievance, rather than because he indicated that he was not medically
capable of working in the jail’s kitchen. Cf. Ponchik v. Bogan, 929 F.2d 419, 420 (8th
Cir. 1991) (prisoner must establish transfer would not have occurred “but for” exercise
of constitutional right; rejecting retaliatory-transfer claim even where filing of lawsuits
against officials was clearly a factor in transfer, because prisoner did not prove transfer
would not have been made “but for” litigation).

        As to the January 11, 1996 disciplinary issued by defendant Hicks, Farver never
contradicted defendants’ evidence that, on that occasion, Hicks ordered Farver to leave
the hallway and that Farver responded to the order insolently. See Goff , 7 F.3d at 738
(although prison official may not impose disciplinary sanction against prisoner in
retaliation for prisoner’s exercise of constitutional rights, claim of retaliatory discipline
fails when discipline imposed was for actual violation of prisoner rules).

       Assuming that Hicks’s order prevented Farver from using the jail’s law library
on that day, Farver still failed to establish he was denied access to the courts, as he
neither claimed nor demonstrated that he suffered any actual prejudice. See Lewis v.
Casey, 518 U.S. 343, 351-52 (1996) (to prevail on an access-to-courts claim, prisoner
must show denial of access to adequate law library or other legal assistance and actual
injury); Klinger v. Department of Corrections, 107 F.3d 609, 617 (8th Cir. 1997) (to
prevail on access-to-courts claim, inmate must show actual injury or prejudice even if
denial of access to library is complete and systematic). Finally, Vilches did not violate
any constitutional right of Farver’s by attempting to discover whether Farver was lifting
weights.

       Accordingly, we affirm the judgment of the district court.




                                            -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-